Citation Nr: 0323994	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-16 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from January 1977 to November 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2000 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board in August 1988 denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  Rating decisions in December 1988, May 
1990, and November 1992 by the RO found that new and material 
evidence had not been submitted to reopen the claim.  The 
August 1988 Board decision and the unappealed December 1988, 
May 1990, and November 1992 RO decisions are final.  See 
38 U.S.C.A. §§ 7104(b), 7105 (West 2002).  The veteran has 
submitted additional evidence in another attempt to reopen 
his claim for service connection for an acquired psychiatric 
disorder.  The RO found that the additional evidence was not 
new and material, and the current appeal ensued.

A decision of the Board dated August 28, 2002, found that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder and denied the veteran's appeal.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which, upon a 
joint motion by the Secretary of Veterans Affairs and the 
veteran-appellant, vacated the Board's decision of August 28, 
2002, and remanded the matter to the Board for further 
proceedings, to include action pursuant to the Veterans 
Claims Assistance Act of 2000. 





REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

The joint motion by the parties before the Court stated that 
VA has not fulfilled the duty to notify the appellant 
pursuant to the VCAA.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and that the 
claimant has "not less than 30 days to respond to the 
notice" is invalid because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  As matters stand, the record has a procedural 
defect in the notice required under the VCAA which may no 
longer be cured by the Board.  Accordingly, the Board must 
remand this case in order to satisfy VA's duty to notify the 
appellant.

In addition, in August 2003, the veteran's representative 
submitted additional evidence, consisting of a report and 
opinion by B. R., Ph.D., a private psychologist.  The 
representative did not waive initial consideration of the 
additional evidence by the RO.  In Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Federal Circuit held that the provisions of 
38 C.F.R. § 19.9(a)(2), which authorized the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction and without 
having to obtain the appellant's waiver were invalid because 
they were contrary to the requirement of 38 U.S.C. § 7104(a) 
that "[a]ll questions in a matter which...is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  The Board must, therefore, also 
remand this case so that a determination may be made as to 
whether the additional evidence submitted by the appellant's 
representative is new and material and warrants reopening the 
veteran's claim for service connection for an acquired 
psychiatric disorder.

Under the circumstances, this case is REMANDED for the 
following:

1.  A determination should be made as to 
whether the additional evidence submitted 
by the veteran's representative in August 
2003 constitutes new and material 
evidence warranting the reopening of the 
veteran's claim for service connection 
for an acquired psychiatric disorder.  In 
the event that a determination is made 
that the additional evidence is new and 
material, the claim for service 
connection for an acquired psychiatric 
disorder should be reopened, action 
should be undertaken to comply with the 
duty to assist provisions of the VCAA, if 
necessary, and the claim should then be 
re-adjudicated on the merits.  See Elkins 
v. West, 12 Vet. App. 209, 214-15 1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

2.  If the decision remains adverse to 
the appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case (SSOC) 
and an opportunity to respond thereto.  
The SSOC should notify the appellant, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his reopened 
claim on appeal and whether VA or the 
claimant is expected to obtain such 
evidence.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The purposes of this REMAND are to afford the appellant due 
process of law and to comply with the duty to notify and duty 
to assist provisions of the VCAA.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant unless he 
receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




